DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the drainage holes and notches (of the two walls of the substrate trough) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 5, 6, 9, 10 and 11.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the 
Specification
The disclosure is objected to because of the following informalities:
Page 1, line 18, recites “falling flowers and fruits are tended to occur” should be edited to read –falling flowers and fruits tend to occur--.  
Page 3, lines 22-23, recites “cultivate the grafted seedling strong” is awkward and should be reworded.
Page 4, lines 19-20, recites “With reasonable allocation of three can make better use of the integrated cultivation effect of water and fertilizer” which is awkward and confusing.
Page 4, line 25, recites “And the soilless cultivation substrate trough” which should be edited to read –The soilless cultivation substrate trough--.
Page 5, line 30, recites “And an integrated water” which should be edited to read – An integrated water--.
Page 7, line 4, recites “retaining subsequent side branches 2 leaves” is awkward and confusing. 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 40, recites “of two fruiting branches” which should be corrected to read – of the two fruiting branches—.
Claim 1, lines 40 and 41, recites “form a V shaped” which should be corrected to read – form a “V” shape--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
- Claim 1 recites the limitation “the soilless cultivation substrate trough" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 1 recites the limitation “the substrate trough” in line 5. There is insufficient antecedent basis for this limitation in the claim. 
- Claim 1 recites the limitation "the lower end" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the stem part" in line 23. There is insufficient antecedent basis for this limitation in the claim.
- Claim 1 recites the limitation "the rootstock" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 1 recites the limitation "the scion" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 1 recites the limitation "the temperature" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 1 recites the limitation "the cultivation substrate" in lines 34-35.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 1 recites the limitation "the side branches" in line 37.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 1 recites the limitation "the pulling ropes" in lines 38-39.  There is insufficient antecedent basis for this limitation in the claim.
- Claim 1 recites the limitation “the horizontal plane” in lines 41-42. There is insufficient antecedent basis for this limitation in the claim.
- Claim 1, line 48, recites the limitation “subsequent side branches 2 leaves” which is unclear and confusing because it is not clear if the “2 leaves” refers to any 2 leaves from each side branch, the highest 2 leaves from each side branch or a different set of leaves.
- Claim 1 recites the limitation “the top tip” in line 48. There is insufficient antecedent basis for this limitation in the claim.
Claims 2-4 depend from a rejected claim and are also rejected.
Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The unique method steps for tomato soilless cultivation with suspended trough is not found in the art as specifically detailed by the claims.
The prior art of record Su (US PGPUB 20180228103) teaches a similar tomato soilless culture method, comprising a rectangular trough (planting groove 102; Fig. 1B) with a bottom (102a; Fig. 1B) and side walls (102b; Fig. 1B), ropes (1st & 2nd auxiliary members 104, 106; Fig. 1A) fixed to the substrate trough (planting groove 102; Fig. 1B) which are parallel and equidistant to each other (see Fig. 1B), and an integrated water pipeline (see water outlet 144 (Figs. 1A & 1B) and storage tank for water (Fig. 1B)) and  arranged above the substrate trough (planting groove 102). Su also teaches the method of ensuring that the branches of the growing plant grow along the ropes (1st & 2nd auxiliary members 104, 106) to form a V shape. 
Su does not teach a substrate trough with drainage holes on the bottom and on two walls, the soilless cultivation substrate (coir dust, soybean composite and pig manure), a grafting process: seedling raising, preparation of new scion, grafting and healing culture, or plant management: planting the grafted seedling, pruning and vine raising, flower and fruit management and plant maintenance. Additionally, Su does not teach wherein a depth of the substrate trough is 30-50 cm, a width of the substrate trough is 30-40 cm, and intervals between the drainage holes at the bottom of the substrate trough and the drainage holes at the wall of the substrate trough is 1-1.5 m, a height of the drainage hole on the wall of the substrate trough is 75% of the depth of the substrate trough; wherein the soybeans in the soilless cultivation substrate are fully fermented by 2probiotics; or wherein the tomato is an infinite-growing tomato, including large tomatoes and small tomatoes.
CN 107652036 A) teaches a soilless culture medium for cultivation of tomato comprising 25-35 parts decayed bovine and sheep manure, 10-25 parts coconut bran and 4-10 parts soybean.
Gu does not teach the method of a soilless cultivation substrate, comprising: pig manure or a ratio of components (coir dust (5-6): soybeans (2-3): pig manure (2-3)); the structure of the substrate trough, a grafting process: seedling raising, preparation of new scion, grafting and healing culture, or plant management: planting the grafted seedling, pruning and vine raising, flower and fruit management and plant maintenance. Additionally, Su does not teach wherein a depth of the substrate trough is 30-50 cm, a width of the substrate trough is 30-40 cm, and intervals between the drainage holes at the bottom of the substrate trough and the drainage holes at the wall of the substrate trough is 1-1.5 m, a height of the drainage hole on the wall of the substrate trough is 75% of the depth of the substrate trough; wherein the soybeans in the soilless cultivation substrate are fully fermented by probiotics; or wherein the tomato is an infinite-growing tomato, including large tomatoes and small tomatoes.
Further prior art of record Peng (CN 108184465 A) teaches a method for grafting tomato seedlings, comprising: cultivating a scion seedling of tomato and a corresponding rootstock seedling (Page 2, step (2): parental stock and scion seeding managing), grafting (Page 2, step (3), grafting), placing a grafted seedling in a room with a temperature at a range from 20-25 degrees Celsius (Page 2, step (4) seedling management), and humidity is between 75%-85% (Page 2, step (4) seedling management).
Peng does not teach the method of a soilless cultivation substrate, comprising: pig manure or a ratio of components (coir dust (5-6): soybeans (2-3): pig manure (2-3)); the structure of the substrate trough, pruning and vine raising, flower and fruit management and plant maintenance, a depth of the substrate trough is 30-50 cm, a width of the substrate trough is 30-40 cm, and intervals between the drainage holes at the bottom of the substrate trough and the drainage holes at the wall of the substrate 
Further prior art of record Longhini (US Patent 3667157) teaches a method of hydroponic vegetable cultivation, comprising a trough-like member (2; Fig. 1), a water and nutrient delivery system (pipes 17; Fig. 2), ropes (11; Fig. 1), a pulley system (12; Fig. 1) for raising and lowering the trough-like members, and V-shaped elements (7 & 8) to encourage plants to grow in a V shape, as to obtain better spacing and aeration of single plants (Col. 3, lines 3-8).
Longhini does not teach a rectangular substrate trough with drainage holes on the bottom and on two walls, the soilless cultivation substrate (coir dust, soybean composite and pig manure), a grafting process: seedling raising, preparation of new scion, grafting and healing culture, or plant management: planting the grafted seedling, pruning and vine raising, flower and fruit management and plant maintenance. Additionally, Su does not teach wherein a depth of the substrate trough is 30-50 cm, a width of the substrate trough is 30-40 cm, and intervals between the drainage holes at the bottom of the substrate trough and the drainage holes at the wall of the substrate trough is 1-1.5 m, a height of the drainage hole on the wall of the substrate trough is 75% of the depth of the substrate trough; wherein the soybeans in the soilless cultivation substrate are fully fermented by 2probiotics; or wherein the tomato is an infinite-growing tomato, including large tomatoes and small tomatoes.
While the above references cure some of the deficiencies of Su, the references neither alone nor in combination teach all the details of the applicant’s claimed invention and it would be undue hindsight reconstruction to rebuild applicant’s invention.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art additionally included is related to various methods for soilless cultivation which share similar limitations to those described in the current application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI A BRADBERRY whose telephone number is (571)270-3354. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.B./Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643